Exhibit 10.67
FIRST AMENDMENT TO
PLEDGE AND SECURITY AGREEMENT
(QUEST OIL & GAS, LLC)
     THIS FIRST AMENDMENT TO PLEDGE AND SECURITY AGREEMENT (herein referred to
as this “Security Agreement Amendment”) is executed as of May 29, 2009, by QUEST
OIL & GAS, LLC, a Kansas limited liability company (“Debtor”), whose address is
210 Park Avenue, Suite 2750, Oklahoma City, Oklahoma 73102, for the benefit of
ROYAL BANK OF CANADA (in its capacity as “Administrative Agent” and “Collateral
Agent” for the Secured Parties, as such term is defined in the Credit Agreement
(hereafter defined)), as “Secured Party,” whose address is Royal Bank Plaza,
P.O. Box 50, 200 Bay Street, 12th Floor, South Tower, Toronto, Ontario M5J 2W7.
RECITALS
     WHEREAS, pursuant to that certain Credit Agreement, dated as of
November 15, 2007 (the “Original Credit Agreement”) among QUEST RESOURCE
CORPORATION a Nevada corporation (the “Borrower”), the various financial
institutions that are, or may from time to time become, parties thereto
(individually an “Lender” and collectively the “Lenders”) and Royal Bank of
Canada, as administrative agent (in such capacity, the “Administrative Agent”),
and collateral agent (in such capacity, the “Collateral Agent”), the Lender made
a Term Loan to the Borrower; and
     WHEREAS, to secure loans made by the Lenders to the Borrower pursuant to
the Original Credit Agreement, Debtor, together with Quest Energy Services, LLC,
a Kansas limited liability company, entered into that certain Guaranty dated as
of November 15, 2007 (the “Guaranty”) pursuant to which the Debtor guaranteed
the Obligations owing under the Credit Agreement; and
     WHEREAS, to secure its obligations under the Guaranty and to secure the
loans made by the Lenders to the Borrower pursuant to the Original Credit
agreement, Debtor entered into that certain Pledge and Security Agreement dated
as of November 15, 2007 in favor of the Administrative Agent and Collateral
Agent for the benefit of the Lenders (the “Security Agreement”) pursuant to
which the Debtor granted a security interest in all assets of Debtor, including
without limitation, all Partnership/Limited Liability Company Interests owned by
Debtor; and
     WHEREAS, pursuant to that certain Amended and Restated Credit Agreement
dated July 11, 2008 (the “Amended and Restated Credit Agreement”), among Debtor,
the various financial institutions that were, or become, parties thereto and
Royal Bank of Canada, as administrative agent and collateral agent, the Original
Credit Agreement was amended and restated in its entirety and the indebtedness
owing under the Original Credit Agreement was refinanced and carried forward by
the Amended and Restated Credit Agreement and all of the liens and security
interests securing the “Obligations” (as defined in the Original Credit
Agreement) were carried forward and secured, without interruption or loss of
priority, the “Obligations” (as defined in the Amended and Restated Credit
Agreement) under the Amended and Restated Credit Agreement; and

1

FIRST AMENDMENT TO
PLEDGE AND SECURITY AGREEMENT
QUEST OIL & GAS LLC



--------------------------------------------------------------------------------



 



     WHEREAS, the Debtor and Administrative Agent are entering into this
Security Agreement Amendment to amend Annex A to the Security Agreement to
include Debtor’s interest in Oil and Gas Properties acquired from Rockport
Energy, LLC located in Cameron Parish, Louisiana; and
     WHEREAS, the Debtor has duly authorized the execution, delivery and
performance of this Security Agreement Amendment; and
     WHEREAS, this Security Agreement Amendment is integral to the transactions
contemplated by the Loan Documents, and the execution and delivery of this
Security Agreement Amendment is a condition precedent to the Lenders’
obligations to extend credit under the Loan Documents.
     ACCORDINGLY, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Debtor and Secured Party hereby agree as follows:
     1. REFERENCE TO AMENDED AND RESTATED CREDIT AGREEMENT. The terms,
conditions, and provisions of the Amended and Restated Credit Agreement are
incorporated herein by reference, the same as if set forth herein verbatim,
which terms, conditions, and provisions shall continue to be in full force and
effect hereunder so long as the Lenders are obligated to lend under the Amended
and Restated Credit Agreement and thereafter until the Obligations are paid and
performed in full.
     2. Annex A attached to the Security Agreement is hereby replaced and Annex
A attached hereto is substituted therefor.
     THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
Remainder of page Intentionally Blank
Signature Page to Follow.

2

FIRST AMENDMENT TO
PLEDGE AND SECURITY AGREEMENT
QUEST OIL & GAS LLC



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Debtor has caused this Security Agreement to be
duly executed and delivered by an officer duly authorized as of the date first
above written.

     
DEBTOR:
  QUEST OIL & GAS, LLC,
a Kansas limited liability company

                  By:   /s/ David Lawler         David Lawler, President       
   

Signature Page 1

FIRST AMENDMENT TO
PLEDGE AND SECURITY AGREEMENT
QUEST OIL & GAS LLC



--------------------------------------------------------------------------------



 



     
ADMINISTRATIVE AGENT:
  ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent

                  By:   /s/ Susan Khokher         Name:   Susan Khokher       
Title:   Manager, Agency   

Signature Page 2

FIRST AMENDMENT TO
PLEDGE AND SECURITY AGREEMENT
QUEST OIL & GAS LLC



--------------------------------------------------------------------------------



 



         

ANNEX A TO SECURITY AGREEMENT

DEBTOR INFORMATION AND LOCATION OF COLLATERAL

         
A.
  Exact Legal Name of Debtor:   Quest Oil & Gas, LLC.
 
       
B.
  Mailing Address of Debtor:   210 Park Avenue, Suite 2750, Oklahoma City,
Oklahoma 73102.
 
       
C.
  Type of Entity:   limited liability company.
 
       
D.
  Jurisdiction of Organization:   Kansas.
 
       
E.
  State Issued Organizational
Identification Number:   4009973. 
 
       
F.
  Tax ID Number:   20-8055448. 
 
       
G.
  Location of Books and Records:   210 Park Avenue, Suite 2750, Oklahoma City,
Oklahoma 73102.
 
       
H.
  Location of Collateral:   210 Park Avenue, Suite 2750, Oklahoma City,
Oklahoma 73102
 
       
I.
  Location of Real Property:   Gaines County, Texas;
Lea County, New Mexico;
Sommerset County, Pennsylvania;
Cameron Parish, Louisiana
 
       
J.
  Jurisdiction(s) for Filing
Financing Statements:   Kansas.
 
       
K.
  Fixture filings in the relevant
counties in which the properties
are located:   Cameron Parish, Louisiana.
Secured Party will not be taking liens at closing
on Debtor’s properties located in Gaines County,
Texas; Lea County, New Mexico; Sommerset
County, Pennsylvania.

Annex A

 

FIRST AMENDMENT TO
PLEDGE AND SECURITY AGREEMENT
QUEST OIL & GAS LLC



--------------------------------------------------------------------------------



 



ANNEX B-1 TO SECURITY AGREEMENT

COLLATERAL DESCRIPTIONS
A. Collateral Notes and Collateral Note Security: None
B. Pledged Shares: None.
C. Partnership/Limited Liability Company Interests:

  1.   Debtor owns a owns a 26.7990076% limited partnership interest (before
payout) and will own a 15.0% limited partnership interest (after payout) in LGS
Development, L.P., a Texas limited partnership.

D. Agreements: None.
E. Commercial Tort Claims: None
F. Deposit Accounts (including name of bank, address and account number):

  •   Account #814171852 at the Bank of Oklahoma.     •   Account #814171522 at
the Bank of Oklahoma.

Annex B-1

 

FIRST AMENDMENT TO
PLEDGE AND SECURITY AGREEMENT
QUEST OIL & GAS LLC